Citation Nr: 0944612	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and cellulitis 
("bilateral foot disability").


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Regional 
Office (RO) that denied service connection for bilateral 
plantar fasciitis (claimed as a foot condition).

The issue was remanded in November 2006 for further 
development.

The Veteran presented testimony at a Board personal hearing 
before the undersigned Veterans' Law Judge in August 2006 in 
Cleveland, Ohio.  A transcript of this hearing has been 
associated with the Veteran's claims folder.  

By an Order, dated in September 2009, the United States Court 
of Appeals for Veterans Claims (Court) vacated the March 2008 
Decision of the Board of Veterans Appeals (Board), which 
denied service connection for a bilateral foot disability, to 
include plantar fasciitis and cellulitis, and remanded the 
matter to the Board.


FINDING OF FACT

A bilateral foot disability preexisted service and underwent 
a permanent increase in disability as a result of active 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, a 
bilateral foot disability was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

As discussed in more detail hereinbelow, sufficient evidence 
is of record to grant the Veteran's claims for service 
connection for a bilateral foot disability.  Therefore, no 
further development is needed with regard to this appeal.  

II.  Service Connection for a Bilateral Foot Disability

The Veteran, in essence, contends that he has a preexisting 
foot disability that was aggravated in service and has 
continued to the present day.  
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.    § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153.  A presumption is an 
assumption of fact resulting from a rule of law which 
requires such fact to be assumed from another fact or group 
of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where 
the presumption of sound condition at entrance to service 
cannot be rebutted, the fact for which the presumption 
stands-that is, that the veteran was in sound condition at 
entry to service as to the disability for which he seeks 
service connection-must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the presumption of soundness applies because 
the Veteran's August 1985 enlistment examination showed no 
feet abnormalities.  Therefore, the burden to rebut the 
presumption has shifted to the government.  Cotant, 17 Vet. 
App. 117.

Turning to the first prong of the test, the Board finds clear 
and unmistakable evidence that a bilateral foot disability 
existed prior to service.  In this regard, the December 2006 
VA examiner opined, in part, that the Veteran's current 
condition was developmental or genetic in etiology.  The 
August 2009 private podiatrist also concluded, in part, that 
service aggravated a preexisting bilateral foot condition.  
As such, the Board finds that there is clear and unmistakable 
evidence that the Veteran had a bilateral foot condition 
prior to entering service in August 1985.

However, with respect to rebutting the presumption of 
soundness, as noted above, the Board's inquiry does not end 
with a determination that the Veteran's claimed bilateral 
foot condition clearly and unmistakably preexisted service.  
The Board now turns to the second prong and must determine 
whether there is clear and unmistakable evidence that the 
Veteran's pre-existing disability was not aggravated by 
service.  To make this determination, the Board must consider 
the Veteran's service treatment records as well as evidence 
developed after service.

A review of the evidence reveals that upon entry into service 
in August 1985, the clinical evaluation of the Veteran's feet 
was normal.  The corresponding Report of Medical History 
reflects no complaints of swollen or painful joints or bone, 
joint or other deformity.  Service treatment records further 
reflect that the Veteran was treated for cellulitis while in 
service in November 1985, which was noted to be resolved 
later the same month.  The separation examination does not 
report any complaints of or treatment for a foot condition.

Private medical reports from November 1999 to September 2004 
reflect that the Veteran complained of foot pain.  A private 
foot examination in April 2000 reported a normal foot 
examination with no redness, swelling pain with palpitation, 
or pain with range of motion exercises.  In May 2003 and 
September 2004, the Veteran complained of sore feet and was 
assessed with bilateral plantar fasciitis on both occasions.

In an April 2004 VA examination the Veteran presented 
complaints of the bottom of his feet, stating the condition 
was worse in the right foot upon standing.  He reported 
wearing over the counter orthotic inserts but never had 
anything made for his foot.  An examination of the foot 
revealed the right foot was more symptomatic than the left 
foot with tenderness over his medial longitudinal arch more 
on the right side than the left.  The Veteran was diagnosed 
with bilateral plantar fasciitis.  Although the record was 
unavailable for review, the examiner opined that the 
Veteran's symptoms were mostly plantar fasciitis and an 
infection which he believed was not service connected.

A December 2006 VA examination reflects the Veteran reported 
having trouble with his feet for approximately 20 years.  He 
was assessed with a bilateral planovalgus foot deformity with 
tight heel cords, second, third and fourth hammertoe 
deformities on both feet as well as medial heel pain 
consistent with plantar fasciitis.  In addition the examiner 
noted evidence of callus formation under the second 
metatarsal head due to transfer metatarsalgia from a 
hypermobile first ray.  After a review of the record, the 
examiner opined that it was more likely than not that the 
Veteran's current condition was developmental or genetic in 
etiology and less likely than not related to any trauma or 
activity while in service.  The examiner concluded by stating 
that it is less likely than not that the Veteran's bilateral 
feet conditions were related to, or the cause of, any in-
service activities or infections.

In an August 2006 hearing before the Board, the Veteran 
asserted that he has continued to have pain in his feet since 
service.  The Veteran reported receiving treatment by VA 
doctors in 1991 but was not diagnosed with any foot 
condition.  He also stated that due to his current foot 
condition, he missed work about four to five times a month on 
average.  

In a January 2007 letter, a private podiatrist stated that 
the Veteran suffers from plantar fasciitis which looks like 
it was related to his military service.  The podiatrist also 
included a copy of a progress note in which the Veteran 
reported that he believed his current plantar fasciitis may 
be related to the military and that the pain in both of his 
feet has been present since his days in the military.

In August 2009, the Veteran submitted an extensive opinion 
from his podiatrist.  The Veteran told his podiatrist that he 
has lived with painful feet for over 20 years as the various 
treatments he has received in the past has not helped.  The 
podiatrist diagnosed the Veteran with plantar fascial strain 
due to the abnormal biomechanics that caused flattening of 
the feet with over stretching of the fascial chronically; 
which caused irritation to the bone and bone covering that 
resulted in bone spur growth.  The diagnosis was based on x-
rays.  The podiatrist concluded, in part, that abnormal 
biomechanics (genetic in origin) caused abnormal mechanics 
with resultant painful foot deformities.  He further stated 
that the combination of his underlying abnormal mechanics 
being aggravated with the aggressive activities that he was 
performing in the service initiated the initial 
symptomatology.  Being on this feet and not having 
appropriate support chronically caused fascia to become 
inflamed and has essentially been that way since he noted the 
symptomatology early during his service days.  He further 
opined that "[t]here is no question that the service 
aggravated a preexisting condition and partially helped to 
cause the painful deformities and subsequent symptomatology 
over the years....I do not believe that being in the service 
and being active was the sole 100% cause of the problem, but 
it was definitively a contributing factor.  He had underlying 
abnormal mechanics and the excess activity and non-treatment 
aggravated the condition and kept it that way....This medical 
problem has been present chronically for 20+ years."

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service; his 
assertions of a chronic disability dating to service is 
consistent with the majority of the medical evidence of 
record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a 
veteran is competent to report that on which he or she has 
personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992) (a Veteran is not competent to offer opinions on 
medical diagnosis or causation).  

In this case, the competent and uncontroverted medical 
opinion of the August 2009, podiatrist shows the Veteran had 
a preexisting bilateral foot condition that was aggravated 
during service.  Although the December 2006 VA examiner 
concluded that the current bilateral foot condition was 
developmental or genetic in etiology and less likely than not 
related to any trauma or activity while in service; he did 
not, along with the April 2004 VA examiner, address 
aggravation of the preexisting condition.  Therefore, the 
Board finds the VA examiners' opinions less probative.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  

In sum, there is an uncontroverted medical opinion indicating 
that the underlying abnormal mechanics, the lack of 
treatment, and the aggressive military activities during 
service contributed to the present bilateral foot condition.  
Thus, there is not clear and unmistakable evidence that the 
Veteran's preexisting bilateral foot condition was not 
aggravated by service.  Therefore, the second prong of the 
test has not been met and, consequently, the presumption of 
soundness has not been rebutted.  VAOPGCPREC 3-2003 (July 16, 
2003).  As such, entitlement to service connection for a 
bilateral foot disability is granted.





ORDER

Service connection for a bilateral foot disability, to 
include plantar fasciitis and cellulitis is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


